Order unanimously reversed on the law with costs and motion granted. Memorandum: Plaintiff Yvonne Tiernan, as Limited Administratrix of the Estate of Mark Gorrow, contends that Supreme Court erred in denying her motion for partial summary judgment because defendant owner and defendant general contractor violated their duty under Labor Law § 240. We agree.
Decedent Gorrow was employed as a laborer dismantling the Driving Park Bridge when he fell approximately 70 feet from the bridge superstructure and sustained serious injuries. When decedent was reached by other workers after the accident, he was wearing his safety belt and two six-foot lanyards which were provided to him to protect against falls.
Given those circumstances, we conclude that the owner and general contractor violated their duty under Labor Law § 240 to provide adequate safety devices and ensure that they were properly placed and operated to protect decedent (see, Hayes v Eastman Kodak Co., 143 AD2d 510, 511; Conway v New York State Teachers’ Retirement Sys., 141 AD2d 957; Heath v Soloff Constr., 107 AD2d 507). Plaintiff’s motion for partial summary judgment therefore should have been granted. (Appeal from Order of Supreme Court, Monroe County, Patlow, J.—Summary Judgment.) Present—Dillon, P. J., Denman, Lawton, Lowery and Davis, JJ.